Opinion by
White, P. J.
§ 366. Railroad company is liable for negligent acts of its contractors, etc., in surveying, etc., its line of. railway through inclosures; case stated. Appellant’s agents and employees, in surveying, constructing and building its line of railway through appellee’s inclosed pasture, tore down and injured his fences, causing loss and injury to his stock inclosed in said pasture, and causing him trouble and expense, etc. Appellee brought this suit in justice’s court to recover $200 damages for said negligent acts, and recovered judgment in said court for said amount and costs, and on appeal by appellant to the county court again recovered a like judgment. Appellant’s main defense was, and is, that if any damage was caused appellee by reason of the acts complained of, said acts were done by independent contractors engaged in building appellant’s road, and that appellant is not liable for said acts. Held: Appellant, under the statute [R. S. art. 4240 et seg.], was bound to construct cattle-guards where its line of road entered said inclosure, and *438maintain the same, and so construct its road as to preserve said inclosure; and its failure to perform this duty-rendered it liable for injuries resulting therefrom, though siich failure was attributable to the negligence of an independent contractor. [R. R. Co. v. Meador, 50 Tex. 77; Shear. & Red. on Neg. §§ 83, 84; Wood on Mas. & Ser. § 316.]
March 14, 1888.
Affirmed.